                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    GRACE ALBANESE,                                       Case No. 2:17-CV-1807 JCM (EJY)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     LAS VEGAS METROPOLITAN POLICE
                      DEPARTMENT,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is Magistrate Judge George Foley’s report and
               14
                      recommendation in the matter of Albanese v. Las Vegas Metro. Police Dept., case number 2:17-
               15
                      cv-01807-JCM-EJY. No objections have been filed, and the deadline for doing so has passed.
               16
                             On June 30, 2017, plaintiff Grace Albanese filed a motion for leave to proceed in forma
               17
                      pauperis. (ECF No. 1). Magistrate Judge Foley reviewed the motion and ruled in his report and
               18
                      recommendation that this case should be dismissed. (ECF No. 3). The magistrate judge found
               19
                      that this case is frivolous and duplicative because it asserts only claims that Albanese has already
               20
                      asserted against the Las Vegas Metropolitan Police Department in several other cases. Id.
               21
                             This court “may accept, reject, or modify, in whole or in part, the findings or
               22
                      recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               23
                      to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               24
                      determination of those portions of the [report and recommendation] to which objection is made.”
               25
                      28 U.S.C. § 636(b)(1).
               26
                             Where a party fails to object, however, the court is not required to conduct “any review at
               27
                      all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
               28

James C. Mahan
U.S. District Judge
                1     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
                2     magistrate judge’s report and recommendation where no objections have been filed. See United
                3     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
                4     employed by the district court when reviewing a report and recommendation to which no
                5     objections were made).
                6             Nevertheless, this court conducted a de novo review to determine whether to adopt the
                7     recommendation of the magistrate judge. Upon reviewing the recommendation and underlying
                8     filings, this court finds good cause appears to adopt the magistrate judge’s findings in full.
                9             Accordingly,
              10              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Magistrate Judge
              11      Foley’s report and recommendation (ECF No. 3) be, and the same hereby is, ADOPTED in its
              12      entirety.
              13              IT IS FURTHER ORDERED that Albanese’s motion for leave to proceed in forma
              14      pauperis (ECF No. 1) is DENIED.
              15              IT IS FURTHER ORDERED that this case be DISMISSED with prejudice.
              16              The clerk shall enter judgment accordingly and close the case.
              17              DATED October 15, 2019.
              18                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
